Citation Nr: 1116764	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease.

3.  Entitlement to an initial compensable rating for service-connected right shoulder disability, to include tendonitis and bursitis, from November 1, 2005, to February 10, 2009.

4.  Entitlement to a rating in excess of 10 percent for service-connected right shoulder disability, to include tendonitis and bursitis, from February 11, 2009.

5.   Entitlement to an initial compensable rating for service-connected left shoulder disability, to include tendonitis and bursitis, from November 1, 2005, to February 10, 2009.

6.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder disability, to include tendonitis and bursitis, from February 11, 2009.
7.  Entitlement to an initial compensable disability rating for service-connected hypertension.

8.  Entitlement to an initial compensable disability rating for service-connected diverticulosis.

9.  Entitlement to an initial compensable disability rating for service-connected sinusitis.

10.  Entitlement to an increased compensable rating for service-connected status post excision pilonidal cyst.

11.  Entitlement to an increased compensable rating for service-connected status post removal right wrist ganglion cyst.

12.  Entitlement to an earlier effective date for the grant of 100 percent disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims are currently under the jurisdiction of the RO located in Phoenix, Arizona.  

The Veteran testified at a hearing before the Board conducted at the Phoenix, Arizona RO in June 2009.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  A copy of the hearing transcript is of record and has been reviewed.

The Board observes that in a May 2009 rating decision the RO assigned a 10 percent rating to the Veteran's right and left shoulder disorders, effective February 11, 2009.  The disabilities had previously been rated as noncompensable, effective from November 1, 2005.  A "decision awarding a higher rating, but less than the maximum available benefit...does not...abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues affected have been characterized as noted above.  

In January 2010, the Board remanded these issues so that additional development of the evidence could be conducted.  

In a letter dated in June 2009 and received by the Board in July 2009, the Veteran expressed his disagreement  with the denial, in a June 2009 RO rating decision, of an increased (compensable) rating for his service-connected status post excision pilonidal cyst, of an increased (compensable) rating for his service-connected status post removal right wrist ganglion cyst, and of an earlier effective date for the grant of 100 percent disability.  Under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues.  Id.  

The issues of entitlement to increased (compensable) ratings for the service-connected status post excision pilonidal cyst and for the status post excision pilonidal cyst, as well as for an earlier effective date for the grant of 100 percent disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There was no definite diagnosis of bilateral carpal tunnel syndrome in service, nor is there a current diagnosis of bilateral carpal tunnel syndrome.  

2.  For the entire initial rating period from November 1, 2005, the Veteran's service-connected lumbar spine disability has not been shown to be productive of an actual limitation of motion or a functional loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; or a separately ratable lumbar spine neurological impairment.

3.  The Veteran is right-hand dominant.

4.  For the period from November 1, 2005, to February 10, 2009, the Veteran's service-connected right (major) shoulder disability was not manifested by limitation of motion of the right arm at shoulder level, malunion with moderate deformity or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of arm movement only at shoulder level, or impairment of the clavicle or scapula with either dislocation or nonunion with loose movement.

5.  From February 11, 2009, the Veteran's service-connected right (major) shoulder disability has been manifested by limitation of motion of the right arm midway between his side and shoulder.
6.  For the period from November 1, 2005, to February 10, 2009, the Veteran's service-connected left (minor) shoulder disability was not manifested by limitation of motion of the left arm at shoulder level, malunion with moderate deformity or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of arm movement only at shoulder level, or impairment of the clavicle or scapula with either dislocation or nonunion with loose movement.

7.  From February 11, 2009, the Veteran's service-connected left (minor) shoulder disability has been manifested by limitation of motion of the left arm midway between his side and shoulder.

8.  For the entire initial rating period from November 1, 2005, the Veteran's service-connected hypertension has not been shown by credible evidence to have been manifested by a predominant diastolic blood pressure of 100 or more, a predominant systolic blood pressure of 160 or more, or by a history of diastolic pressure predominately 100 or more requiring continuous medication for control.  

9.  For the entire initial rating period from November 1, 2005, the Veteran's service-connected diverticulosis has been manifested by frequent episodes of bowel disturbance with abdominal distress.

10.  For the entire initial rating period from November 1, 2005, the Veteran's service-connected sinusitis is not shown to have been productive of any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Service connection for bilateral carpal tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  From November 1, 2005, the criteria for an initial rating greater than 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2010).

3.  From November 1, 2005, to February 10, 2009, the criteria for an initial compensable rating for the Veteran's service-connected right shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2010).  

4.  From February 11, 2009, the criteria for a 30 percent rating, but no higher, for the Veteran's service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

5.  From November 1, 2005, to February 10, 2009, the criteria for an initial compensable rating for the Veteran's service-connected left shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostics Code 5200, 5201, 5202, 5203 (2010).  

6.  From February 11, 2009, the criteria for a 20 percent rating, but no higher, for the Veteran's service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

7.  From November 1, 2005, the criteria for the assignment of an initial compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2010).


8.  From November 1, 2005, the criteria for a 10 percent rating for diverticulosis, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Codes 7399, 7319, 7327 (2010).

9.  From November 1, 2005, the criteria for a compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3,102, 3.159, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim (carpal tunnel syndrome) now before the Board, the Veteran was supplied notice that met some of these requirements in a notice document, signed by the Veteran in July 2005, provided to him in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  This program was established to help Veterans develop evidence for VA disability compensation claims prior to their separation or retirement from active duty.  This letter met the timing requirement as it was supplied to the Veteran before the issuance of the March 2006 rating decision.  Moreover, the content of this letter met the notice requirements by informing him of what was necessary to support a service connection claim.  In addition, notice provided in January 2007, in the SOC, though received by the Veteran after the initial March 2006 rating decision, included extensive regulatory language set out in 38 C.F.R. § 3.159, entitled "Department of Veterans Affairs Assistance in Developing Claims."  This included 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  [The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.]

An April 2006 letter informed the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The claim was subsequently readjudicated in the January 2007 SOC as well as in a June 2010 Supplemental SOC (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or supplemental SOC (SSOC) is sufficient to cure a timing defect).

Thus, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  Available service treatment records and post-service VA and private records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  All available private medical records are also on file.  The appellant has not informed VA of any existing medical records which may be helpful in the adjudication of his claim.  The Veteran was also provided an opportunity to testify at a June 2009 hearing which was conducted by the undersigned Veterans Law Judge.  VA is not on notice of any evidence needed to decide the claim which have not been obtained.

A VA examination was obtained with regard to the claim for service connection for carpal tunnel syndrome in October 2005.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2005 VA examination and opinion obtained in this case is adequate, as it was predicated on a reading of the service treatment records in the Veteran's claims file.  The examiner provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the claims seeking increased initial disability ratings now on appeal in this case, because service connection, an initial rating, and effective dates have been assigned for the service-connected disabilities now addressed on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In cases where the Veteran files a NOD with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued the January 2007 SOC.  The SOC included language from the pertinent regulation involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Therefore, all notice requirements with regard to the appeal of the denial of these benefits have been met.

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the Veteran in obtaining service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The claimant was provided the opportunity to present pertinent evidence, he has provided hearing testimony, and several examinations have been conducted.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

Pertaining to the several increased rating claims now before the Board, VA also has conducted examinations.  The examination reports are adequate as they were based on a thorough examination of the Veteran, his service-connected disabilities, his medical history and complaints, his occupational history, and findings on examination.  The reports adequately address the relevant rating criteria for each disability.  See Barr.  

In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.
The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in June 2009 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Service Connection - Carpal Tunnel Syndrome

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran submitted his claim for service connection for carpal tunnel syndrome in October 2005.  See VA Form 21-526.

Review of the Veteran's service treatment records shows that in the course of his May 1979 enlistment examination clinical evaluation of his upper extremities was essentially normal.  The reports of periodic examinations, conducted in December 1983 and January 1986, also revealed that clinical evaluation of the upper extremities showed normal results.  A July 1987 health record shows that the Veteran complained of injuring his left wrist while playing softball the day before.  A wrist disorder was not diagnosed.  A November 1992 periodic examination report made no mention of wrist complaints.  A discharge note, dated in December 1997, shows that the Veteran had a ganglion cyst on his right wrist excised.  A Screening Note of Acute Medical Care, dated in August 1998, shows that the Veteran complained of numbness in his left 2nd, 3rd, and 4th metacarpals.  He mentioned that when he laid on his left side all five digits became numb.  He also complained of left shoulder and arm pain for one month.  Following examination, "? [questionable] carpal tunnel syndrome" was diagnosed.  The Report of Medical Examination conducted in association with the Veteran's service separation, and dated in May 2005, shows that carpal tunnel syndrome was not diagnosed.  A Report of Medical History, dated in May 2005, while showing that the Veteran noted numerous health-related problems, did not include a mention of carpal tunnel syndrome.  A Report of Medical Assessment, however, signed and dated by the Veteran in May 2005, shows that the Veteran complained that a finger and carpal tunnel continued to hurt.  

Pursuant to the Board's January 2010 remand, records were sought and received from the Social Security Administration (SSA).  These records included both VA and private medical records.  

The report of an October 2005 VA general medical examination shows that the Veteran provided a history of bilateral thumb pain; a 2000 right thumb fusion surgical procedure was cited.  He complained of bilateral thumb pain with stiffness.  Service connection has been granted for status post fusion of the right thumb metacarpophalangeal joint.  The Veteran reported that he was right hand dominant.  Examination of the wrists showed the hands to be essentially symmetrical.  Range of motion testing of the wrists showed no evidence of discomfort.  No loss of thumb mobility was observed on motion testing.  Range of motion findings concerning the bilateral wrists showed flexion was from 0 to 180 degrees, extension from 0 to 70 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 45 degrees.  The diagnoses did not include carpal tunnel syndrome.  The examiner also commented that review of the Veteran's military records revealed no evidence of either treatment or diagnoses of carpal tunnel syndrome.  

A September 2007 VA clinic note includes a problem list which shows 16 disorders; carpal tunnel syndrome was not listed among them.  

A February 2008 VA clinic visit note listed 19 disorders as "[a]ctive problems"; carpal tunnel syndrome was not included.  

The report of an April 2008 "DIABETES MELLITUS" examination shows that the Veteran was medically evaluated concerning his employability.  Many service-connected disabilities were evaluated by the examining physician.  Concerning the claims on appeal, the Veteran reported a history of symptomatic carpal tunnel.  Examination showed a positive Tinel's sign in both wrists.  Range of motion testing of the wrists showed full range of motion of the wrists to 30 degrees posteriorly and 90 degrees palmar flexion bilaterally.  There was no increased discomfort in either hand with repetitive motion, no change in the degree of motion or alteration of movement, or evidence of fatigue.  The diagnoses did not include carpal tunnel syndrome.

Of record is also an August 2008 SSA "Case Development Sheet" which shows that one of the Veteran's alleged disorders was carpal tunnel syndrome.  

A November 2008 SSA Disability Determination and Transmittal form shows that the Veteran's primary diagnoses included L5-S1 herniated nucleus pulposus, with left radiculopathy; diabetes mellitus Type 2; hypertension; irritable bowel syndrome; and acid reflux.  A secondary diagnosis of anxiety related disorder (non-severe) was also provided.  

A VA X-ray report, dated in February 2009, showed no definite bony or joint abnormality of the right wrist.  Evidence of previous fusion of the first metacarpal phalangeal joint with metallic pins and wire in place was reported.  

The report of a February 2009 VA orthopedic examination shows that the Veteran informed the examiner that he was right handed, and provided a history of prior right wrist surgery.  He mentioned his right wrist was sore three to four days a week on average.  No left wrist complaints or findings were included in the report.  Examination of the right wrist showed a well-healed scar, with tenderness to palpation.  The Veteran complained of wrist pain.  Capillary circulation of the fingers was normal.  Tinal sign volar aspect for the median and ulnar nerves was negative.  Range of motion testing of the right wrist showed dorsiflexion to 45/55 degrees, palmar flexion to 55 degrees, radial deviation to 12 degrees, and ulnar deviation to 25/30 degrees.  X-ray examination of the right wrist showed no definite bony or joint abnormality.  Evidence of previous fusion of the first metacarpal phalangeal joint with metallic pins and wires in place was also observed.  The examiner rendered a diagnosis of status post surgical excision of dorsal ganglion.  The degree of functional impairment was described as moderate.  Minimal weakness was reported, with no fatigability or incoodination due to the back.  The examiner described pain as having the major functional impact.  A diagnosis of carpal tunnel syndrome was not provided.  

At his June 2009 Board hearing, the Veteran testified that he did a lot of typing on computers in the military which caused him to develop problems with his wrists and hands.  See page 25 and 26 of transcript.  He added that surgical intervention for the "nerves in [his] hands" was considered while he was on active duty.  See page 26 of transcript.  He added that fusion surgery on the first metacarpal on the right hand occurred while he was on active duty, that he was first treated for his carpal tunnel syndrome "immediately after service," and that he had continued to be treated for his carpal tunnel syndrome.  See pages 26, 27, and 28 of transcript.  He informed the undersigned that doctors in service told him that his carpal tunnel syndrome was due to repetitive motion from typing on a computer.  See page 29 of transcript.  

A SSA decision, dated in January 2010, found that the Veteran had been under a disability as defined in the Social Security Act since July 2007.  The Veteran was noted to have the following severe impairments:  chronic back disorder, migraine headache, carpal tunnel syndrome, diabetes mellitus, sleep apnea, and bilateral knee disorder.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral carpal tunnel syndrome.  Although "? [questionable] carpal tunnel syndrome was mentioned on an August 1998 service treatment record, carpal tunnel syndrome was listed among disorders cited by SSA in a January 2010 decision, and the Veteran claimed to have been treated for this disorder since his service separation, the post service medical records, including the report of an October 2005 VA examination - where the examiner commented that that review of the Veteran's military records revealed no evidence of either treatment or diagnoses of carpal tunnel syndrome - fail to include a diagnosis of bilateral carpal tunnel syndrome.

The only evidence linking the Veteran's claimed bilateral carpal tunnel syndrome to his service is his own lay contentions.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau.  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, at 1337 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

In this case, although the Veteran may believe that he has bilateral carpal tunnel syndrome which is due to his military service, the Board concludes that his own lay statement as to the diagnosis and the etiology of that disorder is not competent evidence because unlike, for example, varicose veins or a dislocated shoulder, carpal tunnel syndrome is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to an injury or disease in military service without medical expertise.  Barr (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In summary, there is no medical evidence of any post-service diagnosis of bilateral carpal tunnel syndrome in this case and no medical or competent lay evidence of any such symptoms over the years since service.

Further, and of great significance, the Board notes that a necessary element for establishing service connection -- evidence of a current disability has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record is devoid of a finding that the Veteran currently has bilateral carpal tunnel syndrome for which benefits are being claimed, or that such claimed disability has been shown by credible medical evidence to have been diagnosed during the course of the appeal.  To this, while the Board is mindful of the January 2010 SSA decision which included carpal tunnel syndrome among the Veteran's impairments, medical evidence to support such a finding is not of record.  

In reaching this decision on the claim for service connection for bilateral carpal tunnel syndrome, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for bilateral carpal tunnel syndrome is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Lumbar Spine Degenerative Disc Disease

In addition to the above-cited regulations, disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Veteran essentially contends that a higher initial disability rating in excess of 20 percent should be assigned for his service-connected lumbar spine degenerative disc disease (DDD).  

The factual background of this matter includes the report of an October 2005 VA general medical examination showing that the Veteran provided a history of low back pain beginning in 1991.  He complained of a constant dull ache in his lower back and increased discomfort with prolonged standing, walking, bending, and lifting.  He also complained of pain radiating into his lower extremities into his feet.  Examination of the back revealed it to be symmetrical in appearance, and with good strength and muscle tone.  No CVA (costovertebral angle) tenderness was observed.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, bilateral rotation to 45 degrees, and bilateral lateral flexion to 30 degrees.  The examiner observed that there was no additional limitation relating to pain, fatigue, weakness, lack of endurance, locking or instability following repetitive movement.  Lumbosacral spine degenerative disk disease (DDD) was diagnosed.  

May 2006 VA MRI (magnetic resonance imaging) findings, included in a January 2007 letter, include disk extrusion; moderate left L5-S1 neural foraminal narrowing; L4-5 annular bulging; and mild to moderate L4-5 bilateral neural foraminal narrowing.  

A June 2006 VA neurology consult note includes a diagnosis of no EMG (electromyogram) evidence of left lumbosacral radiculopathy.  

The report of an October 2006 VA spine examination shows that the Veteran complained of pain radiating into his left lower extremity.  The examiner referred to EMG findings from June 2006 which showed no evidence of left lumbosacral radiculopathy.  Examination showed the Veteran to be wearing a wide back support.  There was tenderness to palpitation on the right and left para-lumbar muscles without muscle spasm.  Seated straight leg raising was negative for the back.  Manual muscle strength was 5/5.  Thoracic lumbar spine range of motion was reported as follows:  flexion to 55 degrees, extension to 10 degrees, side bending to 10 degrees (right) and 20 degrees (left), and bilateral rotation was to 15 degrees.  Pain was elicited on motion testing.  The diagnoses included lumbosacral spine mild DDD.  Functional impairment was described as moderately severe.  Neither weakness, fatigability, nor incoordination was present.  

A November 2006 VA pain management consult report notes a several year history of low back and radiating posterior thigh and leg pain.  The Veteran reported a three year history of weekly injections.  Lumbar radicultis was diagnosed.  

A June 2007 VA physician emergency department note shows that the Veteran presented with an acute exacerbation of chronic low back pain.  He complained of pain radiating down both legs.  CT (computed tomography) examination showed a compression fracture at T12.  The assessment was acute exacerbation of chronic back pain secondary to compression fracture.  

An August 2007 VA X-ray report shows that examination of the thoracic spine was essentially normal.  

An August 2007 private MRI report shows findings of no compression fracture at the T12 vertebral body; disk protrusion at L5-S1; and a disk bulge at L4-5.

An August 2007 VA neurology note shows that the Veteran complained of pain radiating from his lumbar spine into his lower extremities.  Lower leg reflexes were symmetrical and his gait was equal but with pain.  

Another VA neurology note, dated later in August 2007, reports that the Veteran complained of a 15-20 year history of chronic low back pain.  Past MRI findings were noted to show disc disease between L5 and S1.  A history of a questionable T12 fracture, later completely ruled out by MRI testing, was also noted.  Examination of the Veteran's lumbar spine showed straight leg raising on the right side to 75 degrees, and on the left to 45 to 60 degrees.  Left ankle dorsiflexion was mildly weak.  Reflexes were slightly reduced.  DJD of the lumbar spine and possible T12 fracture were the diagnoses.  

A November 2007 VA pain management consult report includes a diagnosis of lumbar radiculitis, with report of weekly epidural and facet injections without benefit for three years.  

The report of an April 2008 "DIABETES MELLITUS" examination shows that the, despite the title of the examination, Veteran's lumbar spine was examined.  Examination showed marked restriction of mobility of the thoracolumbar spine in all planes.  The examiner did note that, "interestingly," the Veteran showed more fluid motion and greater excursion when he initially entered the room.  Range of motion testing, accomplished with, as noted by the examiner, "questionable volition," showed flexion to 20 degrees (12 degrees after three repetitions), five degrees of posterior extension with pain (0 degrees after three repetitions), seven degrees of left lateral flexion, 12 degrees of right lateral flexion, 20 degrees of left rotation, and 25 degrees of right rotation.  The examiner essentially commented that the Veteran seemed to have more spine mobility than he allowed to be demonstrated.  The Veteran had a positive groove on the left and positive straight leg test on the left.  The diagnoses included lumbar spine DDD, marked limitation of motion, and chronic pain.

An August 2008 health summary note includes diagnoses of chronic back pain, controlled with morphine; and lumbar stenosis, surgery recommended upon losing weight.  

A November 2008 SSA Disability Determination and Transmittal form shows that the Veteran's primary diagnosis included L5-S1 herniated nucleous pulopous, with left radiculopathy.  

The report of a February 2009 VA orthopedic examination shows that the Veteran informed the examiner of his low back pain, together with his use of certain prescribed drugs to alleviate the pain.  He mentioned he used a back brace and a TENS unit as well.  Examination of the thoracic-lumbar spine showed it to be tender to palpation on the bilateral paralumbar muscles without muscle spasm.  He also complained of lumbar spine pain.  Seated straight leg raising testing was negative.  Manual muscle strength was reported to be 4/5.  Sensory light touch and scratch testing of the thighs, legs, and ankles was normal.  Range of motion findings were as follows:  flexion to 45 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10/15 degrees, right lateral flexion to 10 degrees, and left lateral rotation to 20 degrees.  The Veteran also underwent EMG testing for evaluation of bilateral lumbar radiculopathy.  The EMG findings showed that the needle study of the 10 muscles tested (five on the left side, five on the right side) were all silent at rest with reasonable recruitment patterns on volition and normal looking motor unit.  The diagnosis was no EMG evidence of lumbosacral radiculopathy bilaterally.  The examiner rendered a diagnosis of DDD/degenerative joint disease (DJD) of the lower lumbar spine.  The degree of functional impairment was described as moderate.  Minimal weakness was reported, with no fatigability or incoordination due to the back.  The examiner described pain as having the major functional impact.  

Findings associated with a March 2009 VA EMG report shows that bilateral lumbar radiculopathy was absent.  

At his June 2009 hearing conducted by the undersigned, the Veteran seemed to take exception to VA orthopedic examination findings concerning his service-connected lumbar spine disorder, but was not clear as to which examination to which he was referring.  See page five of hearing transcript (transcript).  He added he took morphine and codeine, in tablet form, throughout the day for pain control for his back, and that he also used a "RS-41 stimulator" three or four times a day.  See page six of transcript.  The Veteran testified he incurred an incapacitating episode every day which necessitated that he "lay around" all day.  He added that a doctor had ordered bed rest "about 15 times" in the "past year."  See pages seven and eight of transcript.  He also described having very limited range of motion of his back.  See page eight of transcript.  

A March 2009 VA EMG consult report shows that no evidence of lumbosacral radiculopathy bilaterally was shown.  
A January 2010 private MRI report includes diagnoses of disc abnormalities at L3-L4, L4-L5, and L5-S1.

Throughout this appeal, the Veteran's service-connected lumbar spine disorder has been rated as 20 percent disabling under different diagnostic codes.  When service connection was first granted, as shown in the March 2006 RO rating decision, Diagnostic Code 5243 (intervertebral disc syndrome) was used to rate the disorder, effective from November 1, 2005.  The RO assigned a noncompensable rating at that time.  The RO later, in a January 2007 rating decision, while not specifically addressing the matter, assigned a 20 percent disability rating for the Veteran's service-connected lumbar spine disorder.  In so doing, conflicting effective dates, of October 23, 2006, and November 1, 2006, were assigned.  The rating decision used Diagnostic Code 5238 (spinal stenosis) and Diagnostic Code 5243.  A September 2008 rating decision found that clear and unmistakable error had been found in the January 2007 rating decision; the September 2008 decision amended the prior decision and incorporated the decision granting the increased disability evaluation to 20 percent for the lumbar spine degenerative disc disease, effective November 1, 2005.  The September 2008 rating decision, like the January 2007 rating decision, also used Diagnostic Codes 5238 and 5243.  

Diagnostic Code 5243 is used to evaluate intervertebral disc syndrome.  The assignment of a particular Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Here, the Board is of the opinion, based upon review of the medical evidence on file, and as discussed below, that Diagnostic Code 5242 (degenerative arthritis of the spine), as opposed to Diagnostic Code 5243, is currently a more appropriate Code under which to rate the Veteran's service-connected lumbar spine disability.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected lumbar spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.
For the Veteran's service-connected lumbar spine disability, under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (or, alternatively, under Diagnostic Code 5238), a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also Plate V.  Here, ankylosis of the thoracolumbar spine is clearly not shown.

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, and mindful of the discussion above, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243, intervertebral disc syndrome because the Veteran's service-connected lumbar disease included degenerative disc disease.  While the Veteran, in the course of his June 2009 hearing with the undersigned, testified that he had an "incapacitating episode" every day, and that a doctor had ordered bed rest in the past year "about 15 times," medical evidence sufficient to substantiate this claim is simply not of record.  Review of the claims file fails to reveal medical evidence of prescribed bed rest by a physician, particularly adhering to the requirements set out in Note (1) to Diagnostic Code 5243.  In any event, there is no evidence that the Veteran experiences any incapacitating episodes resulting from intervertebral disc syndrome of at least four weeks during the past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

In cases such as this, the Board must address, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, at 206.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

Considering the evidence of record in light of the applicable rating criteria, the Board finds that an initial increased rating, in excess of 20 percent, for the service-connected lumbar spine disability is not warranted in this case.  In this regard, in order to receive a rating higher than 20 percent for the Veteran's service-connected lumbar spine disability the evidence must show that forward flexion of the thoracolumbar spine is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine is present.  (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." Stedman's Medical Dictionary 93 (26th ed. 1995)).  

While in the course of the April 2008 VA "Diabetes Mellitus" examination range of motion test findings were reported to show flexion to 20 degrees (12 degrees after three repetitions), the examiner commented upon the "questionable volition" of the effort made by the Veteran in the course of the examination.  The examiner added that the Veteran seemed to have more spine mobility than he allowed to be demonstrated.  In essence, the Board interprets the comments made by the examiner that he found dubious the lumbar spine range of motion findings.  The Board also finds noteworthy, concerning the observation made by the examiner regarding the "questionable volition" of the examination findings, that other thorocolumbar spine range of motion findings reported in the course of the April 2008 examination demonstrated five degrees of posterior extension with pain (0 degrees after three repetitions), seven degrees of left lateral flexion, 12 degrees of right lateral flexion, 20 degrees of left rotation, and 25 degrees of right rotation.  These findings are substantially below the normal findings found at Note (2) of General Rating Formula for Diseases and Injuries of the Spine.  Also, and of particular note, other flexion range of motion findings reported during the course of this appeal show flexion to 90 degrees in October 2005, 55 degrees in October 2006, and 45 degrees in February 2009.  The Board essentially therefore discounts the flexion findings reported in October 2008, based upon the comments provided by the examiner.  Also, these and other range of motion findings documented in medical reports during this appeal clearly show that favorable ankylosis of the entire thoracolumbar spine has not been demonstrated because there is motion, not fixation.  

Further, the Board notes that while in the course of this appeal the Veteran has claimed to experience bilateral radiating pain into his lower extremities and that in November 2006 and November 2007 VA medical records included findings of lumbar radiculitis, the Board finds noteworthy EMG findings included in VA medical records dated in January 2006, and February and March 2009.  These three EMG findings all reported that no evidence of bilateral radiculopathy was present.  The Board finds that the EMG findings are more probative to the issue of whether the Veteran in fact has a lack of lower extremity neurological function (i.e, lower extremity nerve abnormalities).  

The Board additionally notes that associated neurological abnormalities, dependent on the facts of the case, are for evaluation separately.  In this regard, based on the above discussed medical evidence, a separate evaluation for a neurological disorder is not here warranted.  Thus, entitlement to a rating higher than 20 percent is denied.

The Board further observes that the evidence of record, to include the VA examination reports, dated in October 2006 and February 2009 (though minimal weakness was reported), did not show the presence of functional impairment due to incoordination, weakened movement, excess fatigability on use, and pain or the functional impairment during flare-ups.  See DeLuca.
The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In this case, the competent medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic and neurologic testing, such as range of motion testing or EMG studies, to be accomplished by physical examination or other medical procedures.

For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for the service-connected lumbar spine disability.  In reaching this determination, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  But there is no evidence that the Veteran's disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of the initial evaluations.  Fenderson.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Right and Left Shoulder Disabilities, to Include Tendonitis and Bursitis

Initially, the Board points out that several pertinent regulations associated with rating musculoskeletal system disabilities have been mentioned in the lumbar spine analysis above.  

The Veteran essentially contends that an initial compensable rating should be assigned for his service-connected right and left shoulder disabilities for the period from November 1, 2005, to February 10, 2009.  He also contends that a rating in excess of 10 percent for each of these disabilities should be assigned from February 11, 2009.  

The RO, in a March 2006 rating decision, granted service connection for tendonitis and bursitis of the right and left shoulders, assigning noncompensable ratings for both by analogy under hyphenated Diagnostic Codes 5099-5024.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5024 is the diagnostic code for tenosynovitis, and Diagnostic Code 5099 represents miscellaneous orthopedic disabilities.  The Veteran perfected an appeal of this decision.  Later, in May 2009, the RO increased the ratings assigned to both disabilities to 10 percent, effective from February 11, 2009.  As in March 2006, the rating was pursuant to Diagnostic Codes 5099-5024.  

Tenosynovitis is rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

With regard to the right and left shoulders, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Accordingly, the criteria pertaining to those disabilities are not applicable with regard to the shoulder claims in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2010).

Here, the regulatory criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5201 is for application.  These criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated in various treatment records and on VA examinations that he is right-handed; therefore, with respect to the right shoulder, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

For the major and minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of major arm motion to midway between the side and shoulder level (20 percent for the minor arm); and, finally, a maximum 40 percent rating is warranted for limitation of the major arm motion to 25 degrees from the side (30 percent for the minor arm).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal forward flexion of the shoulder is zero to 180 degrees; abduction is zero to 180 degrees; and internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

The report of an October 2005 VA general medical examination shows that the Veteran provided a history of bilateral shoulder pain, which he alleged began in 1998.  He denied a history of shoulder trauma.  No history of previous shoulder dislocation or subluxation was reported.  Examination shows that the Veteran reported that he was right hand dominant.  Bilateral shoulder examination showed no evidence of tenderness on palpation.  Range of motion testing of the shoulders revealed no evidence of discomfort or loss of mobility.  Forward flexion was from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation both from 0 to 90 degrees.  The supplied diagnoses included bilateral tendinitis/bursitis of the shoulders.

The report of an April 2008 "DIABETES MELLITUS" examination shows that examination showed that the Veteran had normal shoulder power.  

The report of a February 11, 2009, VA orthopedic examination shows that the Veteran informed the examiner he was right handed, and complained of bilateral shoulder pain.  Examination of the Veteran's bilateral shoulders showed tenderness to palpitation in the bicipital grooves.  Right shoulder range of motion testing showed flexion to 70 degrees, extension to 20 degrees, abduction to 75 degrees, internal rotation to 45 degrees, and rotation to 60 degrees.  Left shoulder range of motion testing showed flexion to 90 degrees, extension to 25 degrees, abduction to 65 degrees, internal rotation to 45 degrees, and rotation to 60 degrees.  Bilateral shoulder X-ray findings showed no right or left shoulder acute fracture or dislocation.  Also, no gross degenerative joint disease (DJD) or osteoarthritis was present.  The examiner described the functional impairment of the shoulders as being moderately severe.  He added that there was minimal weakness of the right shoulder, with no fatigability or incoordination.  As for the left shoulder, neither weakness, fatigability, nor incoordination was found.  

At his June 2009 hearing conducted by the undersigned, the Veteran testified that the degree of disability associated with his service-connected bilateral shoulder disorders was currently about the same as it was when he separated from service.  See page 21 of transcript.  He also testified that he was right handed, and that both of his arms "hurts real bad" when he raised them.  Id.  He added that he was informed while in the military that he had arthritis in his shoulders.  See pages 23 and 24 of transcript.  The Veteran further testified that he received cortisone shots in his shoulders while in the service.  See page 24 of transcript.

After considering all of the evidence of record, including particularly the above-referenced VA October 2005 and February 11, 2009, examination reports, general medical and orthopedic, respectively, the Board finds that neither the Veteran's service-connected right shoulder disability nor his left shoulder disability warranted an initial compensable rating at any time from November 1, 2005 (the first day of the month following the Veteran's October 30, 2005, service separation), to February 10, 2009.  

With respect to the rating warranted for the period from November 1, 2005, to February 10, 2009, the evidentiary record is devoid of any evidence, to include statements supplied by the Veteran, or, and of particular note, any medical records showing a level of disability which would have warranted the assignment of a compensable rating.  The October 2005 VA general medical examination shows that examination of the shoulders revealed no tenderness to palpitation, and on range of motion testing the Veteran did not display signs of either discomfort of lack of mobility.  Range of motion testing did show bilateral findings of forward flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees.  These findings represent essentially normal range of motion of the shoulder.  See 38 C.F.R. § 4.71a, Plate I.  Also, in the course of the above discussed VA "Diabetes Mellitus" examination the examiner commented that the Veteran demonstrated normal shoulder power.  As such, based on these facts, a compensable rating for either the Veteran's right or left shoulder disability from November 1, 2005, to February 10, 2009, cannot be assigned.  

Further, however, a 30 percent rating is shown to be for application for the Veteran's right shoulder disability, and a 20 percent rating is to be assigned for his left shoulder disability, both effective from February 11, 2009.  As noted above, in the course of his February 11, 2009, VA orthopedic examination right (major) shoulder range of motion testing showed flexion to 70 degrees, extension to 20 degrees, abduction to 75 degrees, internal rotation to 45 degrees, and rotation to 60 degrees.  According to Diagnostic Code 5201, for the major arm, a 30 percent rating is warranted for limitation of arm motion midway between the side and shoulder level.  Here, the Veteran could neither forward flex his shoulder to 90 degrees nor demonstrate abduction to 90 degrees.  See Plate I, 38 C.F.R. § 4.71a.  This range of motion therefore shows motion of the right arm limited midway between the side and shoulder level.  A higher rating than 30 percent is not for application, as the Veteran at the February 11, 2009, VA examination was not shown to have right arm limitation of motion to 25 degrees from his side.  

Also, left shoulder range of motion testing on February 11, 2009, showed flexion to 90 degrees, extension to 25 degrees, abduction to 65 degrees, internal rotation to 45 degrees, and rotation to 60 degrees.  Pursuant to Diagnostic Code 5201, utilizing the abduction finding of 65 degrees, the Board finds that a 20 percent rating is to be assigned for the left (minor) arm, from February 11, 2009.  This degree of limitation motion shows motion loss of the left arm limited to midway between the side and shoulder level.  A rating in excess of 20 percent is not here for application however; the left arm range of motion has not been demonstrated to be limited to 25 degrees from the side.  


Hypertension

In this case, the Veteran's service-connected hypertension is evaluated as noncompensably disabling.  The RO, in granting service connection for hypertension in March 2006, assigned a noncompensable evaluation under Diagnostic Code 7101, effective from November 1, 2005.  The Veteran perfected an appeal of this decision.  The Board does note at this juncture that throughout the appeal period, review of certain evidence shows that the service-connected hypertension was in fact reported to be rated as 10 percent disabling.  For example, while the January 2007 SOC, June 2008 rating decision, and May and June 2009 rating decisions, all referred to the hypertension as being noncompensably rated, a May 2009 SSOC, in the section where the issues were listed, referred to the disability being currently evaluated as 10 percent disabling.  However, in the reasons and bases section of the May 2009 SSOC, it was noted that the noncompensable evaluation be continued.  Similar typographical errors occurred in the May 2009 Certificate of Appeal, which listed this issue as concerning evaluation of hypertension, currently evaluated as 10 percent disabling.  Also, a June 2010 SSOC listed the issue as seeking a disability rating in excess of 10 percent for hypertension, as well as in the reasons and bases section, which found that the hypertension disorder did not warrant an evaluation of 10 percent.  Nonetheless, the Board finds significant that the Veteran has been, throughout this appeal, informed of the applicable regulations required for the rating of hypertension (i.e, Diagnostic Code 7101 - see January 2007 SOC), in other words, what level of disability need be shown for the assignment of a 10 percent rating; as such, he is not harmed by the Board adjudicating this matter at this time.  The Board is of the opinion that, based on the above evidence and contrary to the way this issue was characterized in its January 2010 remand, the issue is properly to be considered as entitlement to an initial compensable disability rating for service-connected hypertension.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension), a rating of 10 percent is warranted for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more.  

A 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.

A rating of 20 percent requires diastolic blood pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more.

In every instance where the rating schedule does not provide a no percent rating for a diagnostic code, a no percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Review of the Veteran's service treatment records shows that the Report of Medical Examination conducted in association with the Veteran's service separation, and dated in May 2005, includes three blood pressure readings.  They were reported as 125/86, 146/87, and 140/93.  

The report of an October 2005 VA general medical examination reveals that the Veteran provided a history of hypertension.  He was noted to be taking Lisinopril and Felodipine which provided good control.  Blood pressure readings recorded in the course of the examination were 122/76, 137/82, and 127/75.  

An April 2006 VA nursing department note shows that a blood pressure reading of 129/88 was recorded.  

Review of a November 2006 VA pain management consult report shows that the Veteran's blood pressure was taken, recorded as 135/86.  

A December 2006 VA primary care note includes a problem list which includes, in pertinent part, hypertension.  A blood pressure reading of 154/86 was included.  The Veteran reported that blood pressure checks at home usually were in the range of 140/80.  He was taking Lisinopril and Atenolol.

A July 2007 VA primary care note shows a blood pressure reading of 130/80.  

An August 2008 health summary note includes a diagnosis of unstable hypertension, on medications.  Blood pressure was reported to be 140/76.  

A December 2008 VA primary care note includes a blood pressure reading of 105/68.  

The report of a February 2009 VA hypertension examination shows that the Veteran reported having uncontrolled hypertension, but the examining physician commented that it appeared to be well controlled.  The Veteran was noted to be taking different prescribed medications for his hypertension.  A blood pressure reading of 140/85 was noted.  Three other blood pressure readings were also taken; they showed the following:  140/95, 135/95, and 135/90.  Essential hypertension was diagnosed.  No hypertensive heart disease was present.  

At his June 2009 hearing conducted by the undersigned, the Veteran testified that his diastolic blood pressure regularly got above 100 (even with the taking of prescribed medications), and, on one occasion required him to be on physician-ordered bed rest.  See page 14 of transcript.  

In this case, at no time have the Veteran's blood pressure readings been manifested by a predominant diastolic blood pressure of 100 or more, or by a predominant systolic pressure of 200 or more.  See reported blood pressure findings cited above.  

While aware of the Veteran's testimony from June 2009, where he claimed that his diastolic blood pressure regularly got above 100 (even with the taking of prescribed medications), and, on one occasion required him to be on physician-ordered bed rest, these allegations simply do not square with the objective medical evidence of record.  

Hence, on this record, the assignment of an initial compensable rating for hypertension is not warranted.  In reaching this determination, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  But there is no evidence that the Veteran's disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of the initial evaluations.  Fenderson.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Diverticulosis

In this case, the RO in March 2006 assigned, effective November 1, 2005, a noncompensable rating for the Veteran's diverticulosis pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7399-7327.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates an unlisted digestive disorder (Diagnostic Code 7399) rating, by analogy, under the criteria for diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7327, diverticulitis is rated as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending on the predominate disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327.

In this case, as discussed further below, the predominate disability picture associated with the Veteran's diverticulosis most closely resembles irritable colon syndrome (i.e., diarrhea, abdominal cramping/distress).

Irritable colon syndrome is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.  Mild symptoms with disturbances of bowel function with occasional episodes of abdominal distress warrant a 0 percent rating.  Moderate symptoms with frequent episodes of bowel disturbance with abdominal distress warrant a 10 percent rating.  Severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress warrant a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The report of an October 2005 VA general medical examination shows that the Veteran reported a history of hemorrhoids.  The Board here notes that service connection has been awarded the Veteran for internal hemorrhoids.  The diagnoses did not include diverticulitis.  The examiner also commented that review of the Veteran's military records revealed no evidence of either treatment or diagnoses of diverticulitis or diverticulosis.  

The Veteran was also afforded a VA intestines examination in October 2006.  The examiner noted, in reviewing the Veteran's medical record, that he had been seen by VA for chronic diarrhea.  The Veteran strongly denied having chronic diarrhea.  Rather, he complained of chronic constipation, with intermittent blood.  The Veteran indicated that without taking some medication he could go from one to two weeks without having a bowel movement.  He complained of intermittent abdominal pains and cramps.  The examiner commented that the Veteran did not describe episodes suggestive of diverticulitis.  Examination showed some slight left middle abdominal to left lower quadrant tenderness.  The liver and spleen were not palpable.  Rectal examination revealed only two large hemorrhoidal tags without evidence of active bleeding.  The examiner noted that the Veteran's gastrointestinal complaints of the past two years had consisted of chronic constipation, intermittent abdominal pains, intermittent blood with stools, and diarrhea only with laxative use.  The examiner cited a July 2005 colonoscopy report which indicated "[e]vidence of diverticulosis in the ascending colon and descending colon.  Internal hemorrhoids were found."  The examiner concluded by opining that, based upon the absence of complicated or extremely severe or distorting diverticulosis, it was at least as likely as not that the Veteran's symptoms were related to the presence of diverticulosis.  The condition was noted to be likely asymptomatic.  The intermittent bleeding was noted to be likely secondary to the hemorrhoids.

A December 2006 VA primary care note includes a problem list which includes, in pertinent part, diverticulitis.  A September 2005 colonoscopy was noted to have shown the presence of diverticulitis and hemorrhoids.   

An August 2007 VA nursing assessment addendum note shows findings relating to a history of hemorrhoids, diverticulitis, chronic intermittent abdominal pain, and constipation.  The Veteran complained of rectal bleeding for four days.  He was noted to have restarted fiber supplementation that week but continued to be constipated.  An over-the-counter magnesium supplement reportedly helped the Veteran have a bowel movement, albeit with blood.  Stools were reported to be both soft and hard, and intermittently watery with blood.  

An August 2007 VA unscheduled nursing assessment note includes a diagnosis of blood in stool.  The Veteran was seen for pain in his left lower abdominal area.  

A VA gastroenterology consult treatment note dated in August 2007 shows that the Veteran reported having "alternating" bowel movements for the past five years, i.e., being constipated, taking a laxative, followed by diarrhea.  A history of diverticulosis was also noted.  The diagnoses included questionable diverticulitis, no white blood count elevation, and no CT scan evidence; five year history of rectal bleeding with history of hemorrhoids, and recent stool pattern with diarrhea off laxatives and prior narrow caliber stool.  

The Veteran underwent a colonoscopy in September 2007.  See gastroenterology procedure note.  Findings found on the examination included diverticulosis, irritable bowel syndrome, and hemorrhoids.  

An October 2007 VA gastroenterology note includes a diagnosis of diverticulosis and symptomatic hemorrhoids.  The Veteran complained of constipation for which he took laxatives, which caused him to experience diarrhea.  

A December 2008 VA primary care note includes a problem list which includes, in pertinent part, diarrhea and diverticulitis of the colon.

A March 2009 primary care note shows complaints of red blood in bowel movements and left lower abdominal pain.  A history of diverticulosis, hemorrhoids, and irritable bowel syndrome was noted.  Examination was positive for external hemorrhoids.  The diagnoses were abdominal discomfort with a history of diverticulosis and external hemorrhoids. 

An April 2009 VA gastroenterology consult report shows that colonoscopy findings revealed diverticulosis from the descending colon to the sigmoid colon.  No bleeding was discerned.  

At his June 2009 hearing conducted by the undersigned, the Veteran testified that his service-connected diverticulosis caused him to have bloody stools and a condition causing blood to come from his mouth.  See page 16 of transcript.  He added that he had bowel-related disturbances "every 90 days or four months," and that he sought treatment twice a year.  See page 17 of transcript.  He later attested that the bowl flare-ups occurred every month.  See page 19 of transcript. 

When taking these findings into account, and affording the Veteran the benefit of the doubt, the Board finds that, overall, these symptoms more nearly approximate the rating criteria for a 10 percent rating -- that is, frequent episodes of bowel disturbance with abdominal distress -- under Diagnostic Code 7319.

The Board notes however, that at no time since the grant of service connection has a rating higher than 10 percent been warranted.  There has been no evidence that the Veteran's diverticulosis has caused severe symptoms involving diarrhea with more or less constant abdominal distress.  As noted, the Veteran denied suffering from chronic diarrhea in the course of an October 2006 VA examination.  

Sinusitis

In this case, the RO in March 2006 assigned, effective November 1, 2005, a noncompensable rating for the Veteran's sinusitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.

Under the General Rating Formula for Sinusitis, a zero percent evaluation is assignable for chronic maxillary sinusitis if detected by X-ray only (no other symptoms).  A 10 percent disability rating is assignable for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Higher percentage levels of disability rating are assignable for more severe symptoms.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A Note to the General Rating Formula for Sinusitis defines an "incapacitating episode of sinusitis" as one that requires bed rest and treatment by a physician.  Id.

The report of an October 2005 VA general medical examination shows that the Veteran provided a history of seasonal allergic rhinitis and sinusitis.  He reported a 10-year history of symptoms of recurrent runny nose, stuffy nose, itchy/watery eyes, and sneezing along with sinus pain and pressure involving the frontal and maxillary sinuses.  He gave a history of having one sinus infection a year.  Examination shows that the sinuses were non-tender on palpation, and no evidence of sinus drainage was evident.  Chronic sinusitis was diagnosed.  

An October 2006 primary care treatment note includes a diagnosis of allergic rhinitis/sinusitis.  The sinuses were tender to touch.  

A November 2006 VA allergy and immunology consult note showed that the Veteran's nasal symptoms included all cardinal features, also persistent bleeding.  Flonase, Claritin, and Zyrtec had not provided much relief in the past.  The diagnosis was history of severe type rhinitis along with allergic conjunctivitis. 

A March 2007 VA allergy and immunology consult note shows diagnoses of severe allergic rhinitis, conjunctivitis, and chronic sinusitis.  The sinuses (frontal and maxillary) were tender to palpitation and the turbinates were pink and moist.  

The report of a February 2008 VA CT examination shows that the Veteran's frontal sinuses were aplastic.  The sphenoid sinus was noted to be septated but otherwise unremarkable.  The ethmoid air cells were well-aerated and appeared unremarkable.  The left maxillary antrum was unremarkable.  Mild mucosal thickening was present about the right maxillary antrum.  No abnormal calcification was present.  The ostiomeatal complexes were patent bilaterally.  

Review of a VA nose, sinus, larynx, and pharynx examination, dated in March 2008, but shown to have been dictated by the examining physician in February 2008, leading the Board to believe the examination was actually conducted in February 2008, shows that, in pertinent part, a history of sinusitis was reported.  Examination revealed the tympanic membranes to be normal, and the nasal septum not to be deviated.  The turbinates were moderately enlarged bilaterally, and they did not appear to be either boggy or swollen, typical of, according to the examiner, allergic rhinitis.  They were noted to be, however, modestly enlarged and mildly inflamed.  The examiner noted that review of the Veteran's electronic medical records showed that the Veteran continued to take saline solution nasal sprays for his sinusitis.  The examiner rendered diagnoses of history of post surgical nasal polyps, documented history of recurring sore throats while in the military, and obstructive sleep apnea.  A CT scan for the sinuses was ordered.  An addendum to the examination report shows that the later conducted CT sinuses examination, occurring in February 2008, diagnosed chronic sinusitis and recurrent epistaxis.  

At his June 2009 hearing conducted by the undersigned, the Veteran testified that this sinus disorder dated back to his active military service, when he suffered from regular nose bleeds.  See page nine of transcript.  He added that he had problems with his sinuses ever since his service separation, and that he had incapacitating episodes on a daily basis which caused headaches and pain, and discharge which required prolonged treatment.  See page 10 of transcript.  The Veteran added that a doctor had prescribed him bed rest due to his sinus disorder "two or three times."  See page 11 of transcript.  

Regarding the variously reported symptoms and severity of the service-connected sinusitis reported above, and based upon this review of the evidence contained in the claims folder, the Board is of the opinion that an initial compensable rating for the Veteran's service-connected sinusitis is not warranted under the applicable diagnostic code.  The Board is mindful that in the course of an October 2005 VA general medical examination, and after complaining of a runny nose and itchy and watery eyes, chronic sinusitis was diagnosed.  Also, as noted, the Board is aware that while the Veteran was examined in the course of a March 2008 VA examination chronic sinusitis was diagnosed on CT examination and the Veteran's turbinates were modestly enlarged and mildly inflamed.  No medical findings, however, meeting the criteria for a compensable disability rating for sinusitis are of record.  The Board is cognizant of the Veteran's claim made in the course of his January 2009 hearing, to the effect that he had "incapacitating" sinusitis episodes every day which caused headaches and pain and discharge which required prolonged treatment.  He also informed the undersigned that a doctor had prescribed him bed rest due to his sinus disorder "two or three times."  Review of the medical record fails to include documentation which substantiates the Veteran's claims.  The evidentiary record fails to demonstrate that the Veteran has required prolonged antibiotic treatment for his sinusitis, or that he has experienced three to six non-incapitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The medical record simply does not support such a finding.  

In summary, an initial compensable disability rating is not warranted for the Veteran's sinusitis because the evidence does not reflect that the disability picture is productive of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or: three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

Moreover, the Veteran is already separately service connected for migraine headaches (30 percent disabling), and any compensation for the sinusitis based on headaches is precluded as it would amount to pyramiding -- being compensated twice for the same symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  (The Veteran is also service connected for seasonal rhinitis, which has been found to be 10 percent disabling.)

The Veteran's service-connected sinusitis is most appropriately evaluated under the diagnostic codes applicable to the evaluation of chronic maxillary sinusitis (Diagnostic Code 6513).  The listed condition of the respective diagnostic code is the most applicable code as it reflects the diagnosed condition evaluated here.  There are no other diagnostic criteria closely associated with this service-connected disability affording a higher disability rating for either disability.  38 C.F.R. § 4.97.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the grant of an initial compensable disability rating for sinusitis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2010).  In reaching this determination, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  But there is no evidence that the Veteran's disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of the initial evaluations.  Fenderson.  

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning all six service-connected disabilities now on appeal (lumbar spine, right and left shoulders, hypertension, diverticulosis, and sinuses), the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluations are inadequate.  The Board further observes that, even if any of the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalization for either of the six applicable service-connected disabilities (in fact, none have been reported) or that any of the disabilities markedly affects his ability to work.  The Veteran, in the course of a February 2009 VA hypertension examination informed the examiner he was terminated from his job as a collections officer due to medical disabilities, including his back, cyst, ankles, and shoulders.  While in the course of an April 2008 VA examination entitled "DIABETES MELLITUS," in which the examiner indicated that he had been tasked with the determining the Veteran's employability, while the Veteran's service-connected low back disorder was noted to have in part been responsible for his employment being discontinued in April 2007, the examiner added that the Veteran could work at a job with minimal physical requirements as long as the job did not require prolonged sitting.  Several April 2006 private physician notes are of record, essentially excusing the Veteran from working in April 2006; the disorder(s) causing the work absence excuses is not mentioned.  No mention of employment-related affects of either his hypertension, diverticulosis, or sinusitis are of record.  
Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as there is no showing of marked interference with employment due to any of the six service-connected disabilities here addressed alone, or frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

An initial rating in excess of 20 percent for the service-connected lumbar spine degenerative disc disease from November 1, 2005, is denied.  

A compensable rating for the service-connected right shoulder disability, to include tendonitis and bursitis, from November 1, 2005, to February 10, 2009, is denied.  

Entitlement to a disability rating of 30 percent for the service-connected right shoulder disability, to include tendonitis and bursitis, is granted, effective February 11, 2009, subject to the laws and regulations governing the payment of monetary benefits.  

A compensable rating for the service-connected left shoulder disability, to include tendonitis and bursitis, from November 1, 2005, to February 10, 2009, is denied.  


Entitlement to a disability rating of 20 percent for the service-connected left shoulder disability, to include tendonitis and bursitis, is granted, effective February 11, 2009, subject to the laws and regulations governing the payment of monetary benefits.  

An initial compensable rating for the service-connected hypertension from November 1, 2005, is denied.  

A 10 percent disability rating for diverticulosis, subject to the provision governing the award of monetary benefits, is granted.

An initial compensable rating for the service-connected sinusitis from November 1, 2005, is denied.  


REMAND

As previously noted in the Introduction, in July 2009 the Veteran expressed his disagreement with the denial of increased compensable ratings for his service-connected status post excision pilonidal cyst and status post removal right wrist ganglion cyst, and for an earlier effective date for the grant of 100 percent disability.  These denials had been addressed in a June 2009 RO rating decision.  Pursuant to Manlicon, a SOC should be issued.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC for the issues of entitlement to increased compensable ratings for his service-connected status post excision pilonidal cyst and status post removal right wrist ganglion cyst, and for an earlier effective date for the grant of 100 percent disability.  Only if the Veteran perfects an appeal should a claim be certified to the Board and any necessary development should be conducted.
The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


